Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				REASONS FOR ALLOWANCE
Claims 1-2 are presently allowed.
The following is an examiner's statement of reasons for allowance:
	The closest prior art, Rosenauer et al (US 2018/0013205), discloses a device, among with other features, comprising a housing having a sidewall, a circuit board within the housing, a  RF system wherein a radiation pattern  of the RF system having a mail lobe; but fails to specifically the radiation pattern of the RF system has the main lobe in a first direction parallel to first side of the circuit board, and wherein the first direction intersects with the sidewall of the housing in the manner as defined in claims 1, 8 and 15.
	Claims 2-7, 9-14 and 16-20 are allowed for depending on claims 1, 8 and 15 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."					
						Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached on Flex 9am-7pm ET Monday & Thursday & Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

January 12, 2022

/TRINH V DINH/for Trinh V Dinh, Patent Examiner of Art Unit 2845